Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/356,246 filed on 03/18/2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/18/2019 and 10/28/2020 have been reviewed and entered into the record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-13), method (claims 14-19), and article of manufacture including a non-transitory computer readable medium (claim 20) are each directed to at least one potentially eligible category of subject matter (machine, process and article of manufacture, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior or relationships or interactions of agents with respect to their capabilities in resolving requests.  The limitations reciting the abstract idea, as set forth in exemplary claim 1, are [Note:  The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements,” which are analyzed under Step 2A Prong Two and Step 2B below]:  (persistent storage) configured to contain representations of a plurality of requests associated with a managed network, wherein the (persistent storage) includes lists of capabilities associated with a plurality of agents, and wherein each of the requests respectively includes a textual description of (i) a situation experienced by a user, (ii) and a resolution of the situation by a particular agent of the plurality of agents; (one or more computing devices) configured to: obtain, from the plurality of requests in the (persistent storage), a set of requests; apply an (unsupervised machine learning) clustering technique to textual descriptions included in the set of requests; arrange the requests into a plurality of groups, wherein each group of the plurality of groups contains requests including textual descriptions with at least a threshold degree of similarity to one another as determined by the (unsupervised machine learning) clustering technique; for the requests in a particular group, perform a textual analysis on associated resolutions to identify particular capabilities used by agents to resolve the requests; and based on an outcome of the textual analysis, update the lists of capabilities in the (persistent storage) to associate the particular capabilities with agents that used the particular capabilities.  Independent claims 14 and 20 recite similar limitations as claim 1 and are therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited independent claims 1, 14, and 20 are directed to persistent storage, one or more computing devices, unsupervised machine learning, and an article of manufacture including a non-transitory computer-readable medium.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application.  First, the persistent storage, one or more computing devices, and article of manufacture including a non-transitory computer-readable medium have been determined to be generic computing elements to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).  Next the unsupervised machine learning in the claims is recited at a high level of generality and is generally applied as a clustering technique to textual descriptions, though lacking in any meaningful or technical details, or any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology.  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited independent claims 1, 14, and 20 are directed to persistent storage, one or more computing devices, unsupervised machine learning, and an article of manufacture including a non-transitory computer-readable medium.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application.  First, the persistent storage, one or more computing devices, and article of manufacture including a non-transitory computer-readable medium have been determined to be generic computing elements to perform the abstract idea, similar to adding the words “apply it” to the abstract idea, which does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraph 208, noting that “…the process could be carried out by a portable computer, such as a laptop or a tablet device”).  Therefore, the additional elements directed to persistent storage, one or more computing devices, and article of manufacture including a non-transitory computer-readable medium do not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Next, with respect to the additional element of unsupervised machine learning, this element is recited at a high level of generality for applying a clustering technique to textual descriptions, but has not been shown to add significance to the claim, such as an improvement to the functioning of the computing device or some other technology.  Furthermore, particularly when recited at such a high level of generality, such machine learning techniques are well-understood, routine, and conventional in the art.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.”  Accordingly, the unsupervised machine learning does not add significantly more to the claims.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-13 and 15-18 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea accompanied by, at most, the same generic computing elements and unsupervised machine learning elements addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more.  For example, claims 2-3 recite additional details for filtering textual descriptions and removing predefined elements, however these are details/elements that, similar to base claims 1/14/20, fall under the same “Certain Methods of Organizing Human Activity” abstract idea grouping.  Furthermore, the filtering of textual descriptions can be accomplished mentally, such as via human observation, evaluation, and/or judgment, such that, even if not considered as part of the abstract idea recited in the independent claims, would nevertheless fail to render these claims eligible.  “Adding one abstract idea (math) to another abstract idea…does not render the claim non-abstract.”  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1326-27, 122 USPQ2d 1377, 1379-80 (Fed. Cir. 2017) (claim reciting multiple abstract ideas, i.e., the manipulation of information through a series of mental steps and a mathematical calculation, was held directed to an abstract idea and thus subjected to further analysis in part two of the Alice/Mayo test).  Dependent claims 4-13 and 15-18 have been fully considered as well however, similar to claims 2-3, the elements set forth in these claims describe steps/details falling within the same “certain methods of organizing human activity” and “mental processes” abstract idea groupings with nothing more than generic computing elements and/or well-understood machine learning applied at a high level of generality to perform the recited activities in these claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 14, and 20 are rejected under 35 U.S.C. §103 as unpatentable over Ghatage et al. (US 2017/0372231, hereinafter “Ghatage”) in view of O’Connor et al. (US 2015/0358463, hereinafter “O’Connor”).

Claims 1/14/20:  As per claim 1, Ghatage teaches a system comprising:
persistent storage configured to contain representations of a plurality of requests associated with a managed network (paragraph 42:  Historical data may be accessed (302), the historical data describing past requests, tickets created to handle the past requests, and/or the resolution of the past requests. The historical data may include, for one or more requests, the text included in the request and the one or more categories into which the request was classified; see also, paragraph 16: implementations may operate within an information technology (IT) service environment to route requests that describe problem(s) and/or issue(s) with computer hardware, computer software, computer system management, data storage, networking, account management, and/or other types of IT issues; see also, paragraph 60 and Fig. 5: The storage device(s) 530 may be configured to provide (e.g., persistent) mass storage for the system), wherein the persistent storage includes … [information] … and wherein each of the requests respectively includes a textual description of (i) a situation experienced by a user, (ii) and a resolution of the situation by a particular agent of the plurality of agents (paragraphs 20, 27, 33, 42-44, and Fig. 2:  Implementations support various types of requests 106 that are communicated using various methods. In some examples, the request 106 includes formatted or unformatted text data. For example, the request 106 may be an email; Implementations also support requests 106 provided as text data through other channels, such as messages and/or posts through a social network service, text messages sent using short message service (SMS), multimedia messaging service (MMS), and/or other messaging protocols; a request 106 with a particular category may be routed to an agent 126, or team of agents 126, that are specialized in handling that particular category of request; classification model 128 may be stored and provided (308) for use in classifying subsequently received requests 106 into the appropriate categories, which may then be used in routing the requests 106 for handling by the appropriate agent(s); if a request 106 is appropriately classified into a category, appropriately routed to the suitable agent(s) 126, and/or resolved in a timely and/or successful manner, the category classification of the request may be designated as positive training data; extracted information may include a history of past interactions with the requestor 102, such as previous issues and/or problems reported by the requestor 102 and the resolution (if any) of the previously issues and/or problems);
one or more computing devices (paragraphs 14, 57, and Fig. 5: FIG. 5 depicts an example computing system) configured to:
obtain, from the plurality of requests in the persistent storage, a set of requests (paragraphs 5, 23, 27, and 42: the at least one agent is determined further based on the at least one natural language; the operations further include providing historical data including previous requests and at least one category determined for each of the previous requests; query a database of user information, such as customer information, to determine information such as a location of the requestor 102, a preferred natural language of the requestor 102, products and/or services acquired by the requestor 102, previous request(s) submitted by the requestor 102, the resolution of the previous request(s), and/or other information; Historical data may be accessed (302), the historical data describing past requests, tickets created to handle the past requests, and/or the resolution of the past requests. The historical data may include, for one or more requests, the text included in the request and the one or more categories into which the request was classified);
apply an unsupervised machine learning clustering technique to textual descriptions included in the set of requests (paragraphs 4, 42-45, and Figs. 3: classification model developed using at least one machine learning (ML) algorithm; classification model 128 may be refined (310) and/or otherwise modified based on the use (e.g., success or failure) of the model to classify particular requests; data may be used to further train and/or refine the model to more appropriately classify subsequently received requests that include similar text to the wrongly classified data. In some examples, a determination whether a particular request was resolved satisfactorily or unsatisfactorily may be based on whether the resolution complies or fails to comply with a service level agreement (SLA) or other quality-of-service metric(s) related to the timeliness of the resolution, the satisfaction of the requestor, occurrence or non-occurrence of follow-up requests by the requestor, and/or other considerations; Implementations support the use of any suitable number and type of ML algorithms to train the classification model 128. Such algorithm(s) may include supervised, unsupervised, and/or reinforcement ML algorithms);
arrange the requests into a plurality of groups, wherein each group of the plurality of groups contains requests including textual descriptions with at least a threshold degree of similarity to one another as determined by the unsupervised machine learning clustering technique (paragraphs 42-45:  applying a classification model to text data of the request, the classification model developed using at least one machine learning (ML) algorithm; additional training data may be generated by applying a set of rules to the text data in the request(s). For example, a request that includes the terms "laptop" or "laptop computer" may be labeled with a "computer hardware" and/or "laptop computer" category; the classification model 128 may be refined (310) and/or otherwise modified based on the use (e.g., success or failure) of the model to classify particular requests. For example, if a request 106 is appropriately classified into a category, appropriately routed to the suitable agent(s) 126, and/or resolved in a timely and/or successful manner, the category classification of the request may be designated as positive training data that is used to further train and/or refine the performance of the model… data may be used to further train and/or refine the model to more appropriately classify subsequently received requests that include similar text to the wrongly classified data; use of any suitable number and type of ML algorithms to train the classification model 128. Such algorithm(s) may include supervised, unsupervised, and/or reinforcement ML algorithms);
for the requests in a particular group, perform a textual analysis on associated resolutions to identify particular capabilities used by agents to resolve the requests (paragraphs 42-44: The historical data may include, for one or more requests, the text included in the request and the one or more categories into which the request was classified. In some implementations, a particular time period worth of historical data may be accessed, such as data for the past six months or one year. In some implementations, additional training data may be generated (304). Such data may be generated through manual labeling of request(s) with category information; classification model 128 may be refined (310) and/or otherwise modified based on the use (e.g., success or failure) of the model to classify particular requests. For example, if a request 106 is appropriately classified into a category, appropriately routed to the suitable agent(s) 126, and/or resolved in a timely and/or successful manner, the category classification of the request may be designated as positive training data that is used to further train and/or refine the performance of the model); and
based on an outcome of the textual analysis, … associate the particular capabilities with agents that used the particular capabilities (paragraphs 7, 17, 36, 42-44:  In some instances, a ticket 120 and/or request 106 may be routed to agent(s) 126 who are proficient in the natural language(s) of the request 106. In instances where a request 106 includes multiple natural language(s), the request 106 may be routed to agent(s) 126 who are proficient in the language that is used more than other(s) in the request 106, or who are at least minimally proficient in each of the language(s) used in the request; through ongoing refinement of the classification model, implementations provide a routing system that may improve over time and that may readily accommodate the routing of new categories of requests. Accordingly, implementations reduce the subjectivity in decision making of an agent to route the ticket, and reduce the handling; if a request 106 is appropriately classified into a category, appropriately routed to the suitable agent(s) 126, and/or resolved in a timely and/or successful manner, the category classification of the request may be designated as positive training data that is used to further train and/or refine the performance of the model. If a request is inappropriately classified into a (e.g., wrong) category, routed to the wrong agent(s) 126, and/or not resolved or unsatisfactorily resolved, the category classification of the request may be designated as wrongly classified data. Such data may be used to further train and/or refine the model to more appropriately classify subsequently received requests that include similar text to the wrongly classified data).

Ghatage does not explicitly teach lists of capabilities associated with a plurality of agents; and update the lists of capabilities in the persistent storage.

O’Connor teaches lists of capabilities associated with a plurality of agents; and update the lists of capabilities in the persistent storage (paragraphs 37-38 and 50-52:  agent profile may include agent's self-description, skill sets, likes, locations etc. The agent's skill sets include agent's interests, education and work histories, hobbies, hometowns, favourite sport teams and TV shows, cultural background, and so on. In an embodiment of the present invention, the agent profile is stored and maintained in the database 114 of the contact center; social media posting history may reveal a lot about the agent's skills related to the business (e.g., interested and proficient in solving mobile device problems), eloquence, communication style (e.g., "youthful", "mature", "techy", "trendy", "conservative", "in-depth"), enthusiasm, and other personality traits that may have a bearing on customer service. The profile of the agent of the contact center is updated automatically at configurable intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghatage with O’Connor because the references are analogous since they are directed to features for managing/routing service requests, which is within Applicant’s field of endeavor of request management, and because combining Ghatage’s service request routing system with O’Connor’s features for storing and updating lists of capabilities associated with a plurality of agents, in the manner claimed, with the motivation of routing a request to an appropriate agent based on a skill/capability of the agent pertinent to the request (Ghatage at paragraphs 36 and 56:  e.g., agent proficiency in in a language associated with the request) and in order to take advantage of different agents’ skills/expertise to optimize routing of requests based thereon (O’Connor at paragraph 38: an agent may have different levels of skill expertise (e.g., skill levels 1-N in one configuration or merely primary skill levels and secondary skill levels in another configuration), and hence may be assigned to different agent queues 212a-n at different expertise levels); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (incorporating agent capabilities within stored information about agent-resolved requests).

Claims 14 and 20 are directed to a method and article of manufacture including a non-transitory computer-readable medium for performing substantially similar limitations as those discussed above in the rejection of claim 1.  Accordingly, Ghatage in view of O’Connor teaches a method and article of manufacture including a non-transitory computer-readable medium for performing the limitations discussed above (Ghatage at paragraphs 6, 15, 61, and 70: implementations of any of the above aspects include corresponding systems, apparatus, and computer programs that are configured to perform the actions of the methods, encoded on computer storage devices; see also, O’Connor at paragraphs 12, 95, and 97: Embodiments in accordance with the present invention further provide a computer-implemented method; disclosed methods may be partially implemented in software that can be stored on a storage medium).  Accordingly, claims 14/20 are rejected using the same references and for substantially the same reasons as set forth above.

Claim 10:  Ghatage, in view of O’Connor, further teaches wherein performing the textual analysis on the associated resolutions to identify particular capabilities used by agents to resolve the requests produces a set of capability candidates, and wherein the one or more computing devices are further configured compare the set of capability candidates to identify particular capabilities used by agents to resolve the requests (paragraphs 42-45:  Historical data may be accessed (302), the historical data describing past requests, tickets created to handle the past requests, and/or the resolution of the past requests; the classification model 128 may be refined (310) and/or otherwise modified based on the use (e.g., success or failure) of the model to classify particular requests. For example, if a request 106 is appropriately classified into a category, appropriately routed to the suitable agent(s) 126, and/or resolved in a timely and/or successful manner, the category classification of the request may be designated as positive training data that is used to further train and/or refine the performance of the model. If a request is inappropriately classified into a (e.g., wrong) category, routed to the wrong agent(s) 126, and/or not resolved or unsatisfactorily resolved, the category classification of the request may be designated as wrongly classified data. Such data may be used to further train and/or refine the model to more appropriately classify subsequently received requests that include similar text to the wrongly classified data. In some examples, a determination whether a particular request was resolved satisfactorily or unsatisfactorily may be based on whether the resolution complies or fails to comply with a service level agreement (SLA) or other quality-of-service metric(s) related to the timeliness of the resolution, the satisfaction of the requestor, occurrence or non-occurrence of follow-up requests by the requestor, and/or other considerations). 

Claims 2-5 and 15-17 are rejected under 35 U.S.C. §103 as unpatentable over Ghatage et al. (US 2017/0372231, hereinafter “Ghatage”) in view of O’Connor et al. (US 2015/0358463, hereinafter “O’Connor”), as applied to claims 1 and 14 above, and further in view of Whitman et al. (US 2013/0262089, hereinafter “Whitman”).

Claims 2/15:  Although Ghatage teaches wherein the one or more computing devices are further configured to: responsive to obtaining the set of requests [perform an action with respect to the situation and the resolution in at least some of the requests] (Ghatage at paragraph 42), Ghatage does not teach filter the textual description … to remove one or more predefined elements.
Whitman teaches filter the textual description … to remove one or more predefined elements (paragraph 36: Once a text gathering server 111a, 111b, . . . , 111n loads a webpage, the HyperText Markup Language ( HTML) code CSS (Cascading Style Sheets), and JavaScript (JS) elements are removed while keeping the viewable text content from each element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghatage/O’Connor/Whitman because the references are analogous since Ghatage/O’Connor are directed to features for managing/routing service requests (which is within Applicant’s field of endeavor of request management) and because Whitman is an analogous reference because Whitman’s information extraction based on textual analysis is reasonably pertinent to the problem with which Applicant is concerned (extracting specific information via textual analysis) and because modifying Ghatage/O’Connor to remove one or more predefined elements from the textual description of the situation/resolution would serve the motivation to determine the natural language(s) used in the request by removing non-natural language from the analyzed data (Ghatage at paragraph 24) and would improve Ghatage’s system’s ability to apply business rules to the requests and prioritize the issue based on specific types of issues identified in the language (Ghatage at paragraph 26); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (incorporating agent capabilities within stored information about agent-resolved requests).

Claim 3:  Ghatage does not teach the limitation of claim 3.
However, Whitman further teaches wherein the one or more predefined elements comprises one or more Hypertext Markup Language (HTML) tags, Cascading Style Sheet (CSS) tags, non-American Standard Code for Information Interchange (non-ASCII) characters, carriage returns, and line feeds (paragraph 36: Once a text gathering server 111a, 111b, . . . , 111n loads a webpage, the HyperText Markup Language ( HTML) code CSS (Cascading Style Sheets), and JavaScript (JS) elements are removed while keeping the viewable text content from each element). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Ghatage/O’Connor/Whitman, Whitman’s feature for removing one or more predefined elements such as Hypertext Markup Language (HTML) tags or Cascading Style Sheet (CSS) tags with the motivation to aid with determining the natural language(s) used in the request by removing such non-natural language from the analyzed data (Ghatage at paragraph 24) and to improve Ghatage’s system’s ability to apply business rules to the requests and prioritize the issue based on specific types of issues identified in the language (Ghatage at paragraph 26); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (incorporating agent capabilities within stored information about agent-resolved requests).

Claims 4/16:  Ghatage, in view of O’Connor/Whitman, further teaches wherein the one or more computing devices are further configured to: responsive to filtering the textual description of the situation and the resolution in at least some of the requests (wherein Whitman teaches the filtering limitation, as discussed above in the rejection of claim 2), combining, for each request in the set of requests the textual description of the situation and the resolution to generate a combined text to represent each request (Ghatage at paragraphs 27 and 42: may include a history of past interactions with the requestor 102, such as previous issues and/or problems reported by the requestor 102 and the resolution (if any) of the previously issues and/or problems; Historical data may be accessed (302), the historical data describing past requests, tickets created to handle the past requests, and/or the resolution of the past request). 

Claims 5/17:  Ghatage further teaches wherein applying the unsupervised machine learning clustering technique to textual descriptions included in the set of requests comprises: applying the unsupervised machine learning clustering technique to respective combined texts (paragraphs 42-45: ML algorithms to train the classification model 128. Such algorithm(s) may include supervised, unsupervised, and/or reinforcement ML algorithms; classification model 128 may be refined (310) and/or otherwise modified based on the use (e.g., success or failure) of the model to classify particular requests. For example, if a request 106 is appropriately classified into a category, appropriately routed to the suitable agent(s) 126, and/or resolved in a timely and/or successful manner; data may be generated through manual labeling of request(s) with category information. In some implementations, additional training data may be generated by applying a set of rules to the text data in the request; train and/or refine the model to more appropriately classify subsequently received requests that include similar text to the wrongly classified data. In some examples, a determination whether a particular request was resolved satisfactorily or unsatisfactorily may be based on whether the resolution complies or fails to comply with a service level agreement (SLA) or other quality-of-service metric(s) related to the timeliness of the resolution). 

Claim 6 is  rejected under 35 U.S.C. §103 as unpatentable over Ghatage et al. (US 2017/0372231, hereinafter “Ghatage”) in view of O’Connor et al. (US 2015/0358463, hereinafter “O’Connor) in view of Whitman et al. (US 2013/0262089, hereinafter “Whitman”), as applied to claim 5 above, and further in view of Kannan et al. (US 2013/0211880, hereinafter “Kannan”).

Claim 6: Ghatage, in view of O’Connor/Whitman, teaches the limitations of claim 5, but does not teach the limitation of claim 6.
Kannan teaches wherein the unsupervised machine learning clustering technique involves using k-means clustering (paragraphs 12 and 27: partition based clustering is K-means (McQueen, supra); unsupervised clustering algorithms. Existing algorithms for semi-supervised clustering can be broadly categorized into constraint-based and distance-based semi-supervised clustering methods. Constraint-based methods (Wagstaff K., Rogers S. 2001. Constrained k-means clustering). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghatage/O’Connor/Whitman with Kannan because Kannan’s agent performance modeling via text mining/analysis is reasonably pertinent to the problem with which Applicant is concerned (extracting specific information via textual analysis) and because modifying Ghatage’s machine learning to be performed via k-means clustering, as taught by Kannan, with the motivation to find groups of data (e.g., similar types of requests/resolutions) that have not been explicitly identified as being similar, thus aiding the identification of otherwise unknown similar requests/resolutions; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (using k-means clustering to unsupervised machine learning applied to textual descriptions of requests).

Claim 7 is  rejected under 35 U.S.C. §103 as unpatentable over Ghatage et al. (US 2017/0372231, hereinafter “Ghatage”) in view of O’Connor et al. (US 2015/0358463, hereinafter “O’Connor), as applied to claim 1 above, and further in view of Tsou et al. (US 2017/0270505, hereinafter “Tsou”).

Claim 7:  Ghatage, in view of O’Connor, teaches the limitations of claim 1, but does not teach the limitation of claim 7. 
Tsou teaches wherein the at least the threshold degree of similarity depends on a quantity of requests in the set of requests (paragraph 158: determine that the request is not associated with the first customer based on a number of similarities between the one or more preferences associated with the transaction and the first preferences included in the first customer profile being below a threshold number of similarities (e.g., no similarities, only one similarity, or the like). The payment service can further determine that the request is not associated with the second customer based on a number of similarities between the one or more preferences associated with the transaction and the second preferences included in the second customer profile being below the threshold number of similarities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghatage/O’Connor with Tsou because Tsou’s features for managing transaction information pursuant to interactions between customers and merchants is reasonably pertinent to the problem with which Applicant is concerned (extracting specific information via textual analysis of requests/resolutions between agents/users [e.g., merchants/customers]) and because Tsou’s quantity based threshold similarity feature would serve the motivation of ensuring that grouped requests are sufficiently similar to be relevant for classifying their group based on common/similar characteristics, thus representing a more pertinent group/cluster to be used for identifying and resolving future requests; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 9 are rejected under 35 U.S.C. §103 as unpatentable over Ghatage et al. (US 2017/0372231, hereinafter “Ghatage”) in view of O’Connor et al. (US 2015/0358463, hereinafter “O’Connor), as applied to claim 1 above, and further in view of Murakami et al. (US 2004/0181759, hereinafter “Murakami”).

Claim 8:  Ghatage, in view of O’Connor, teaches the limitations of claim 1.  With respect to claim 8, Ghatage, in view of O’Connor, teaches performing the textual analysis on the associated resolutions to identify particular capabilities used by agents to resolve the requests and identifying one or more capabilities used by the agents to resolve the requests (as discussed above in the rejection of claim 1), but does not teach these steps as being performed by detecting one or more action verbs and determining a quantity of detections for each action verb of the one or more action verbs. 
Murakami teaches detecting one or more action verbs and determining a quantity of detections for each action verb of the one or more action verbs (paragraph 47: The number of nouns appearing in the entire data is set to n, and the number of verbs and the like (verbs, adjectives, adjectival verbals, and the like) is set to m. For each noun, which verbs and the like the noun has modification relations with is represented by a matrix. When the modification relation between a noun p and a verb q appears k times in data, an element i.sub.pq of the matrix is represented as Equation 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghatage/O’Connor with Murakami because Murakami’s solution for analyzing textual data from a large number of documents is reasonably pertinent to the problem with which Applicant is concerned (textual analysis of requests/resolutions between agents/users) and because Murakami’s features for detecting and determining a quantity of action verbs would have served the motivation to extract useful knowledge from text (Murakami at paragraph 3), which would be appreciated as helpful in extracting information from the requests/resolutions for grouping of the requests/resolutions, or for using to address similar future requests; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:  Ghatage, in view of O’Connor, teaches the limitations of claim 1.  With respect to claim 8, Ghatage, in view of O’Connor, teaches performing the textual analysis on the associated resolutions to identify particular capabilities used by agents to resolve the requests and identifying one or more capabilities used by agents to resolve the requests (as discussed above in the rejection of claim 1), but does not teach these steps as being performed by detecting verbs and noun phrases in the associated resolutions; combining a particular verb with a particular noun phrase to generate a verb-noun phrase.
Murakami teaches detecting verbs and noun phrases in the associated resolutions; combining a particular verb with a particular noun phrase to generate a verb-noun phrase (paragraph 46: The data 110 for each writer is a database in which nouns generated from document data for each writer; words including verbs, adjectives, adjectival verbals, and the like which cooccur with the nouns; and dependency structures between the nouns and the words are represented as verb-noun pairs. The collective data 120 is a database in which nouns generated from the whole of document data containing documents by all writers; words including verbs, adjectives, adjectival verbals, and the like which cooccur with the nouns; and dependency structures between the nouns and the words are represented as verb-noun pairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghatage/O’Connor with Murakami because Murakami’s solution for analyzing textual data from a large number of documents is reasonably pertinent to the problem with which Applicant is concerned (textual analysis of requests/resolutions between agents/users) and because Murakami’s feature for generating verb-noun phrases would have served the motivation to extract useful knowledge from text (Murakami at paragraph 3), which would be appreciated as helpful in extracting information from the requests/resolutions for grouping of the requests/resolutions, or for using to address similar future requests; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. §103 as unpatentable over Ghatage et al. (US 2017/0372231, hereinafter “Ghatage”) in view of O’Connor et al. (US 2015/0358463, hereinafter “O’Connor), as applied to claim 1 above, and further in view of Brockmeier. (US 2006/0224585).

Claim 11:  Ghatage, in view of O’Connor, teaches performing the textual analysis on the associated resolutions to identify particular capabilities used by agents to resolve the requests and updating the lists of capabilities in the persistent storage to associate the particular capabilities with agents that used the particular capabilities (as discussed above in the rejection of claim 1), but does not teach these steps together with the steps for providing, via a graphical user interface, the particular capabilities for review by an administrator, receiving, via the graphical user interface, an approval for a set of capabilities, updating the list of capabilities in the persistent storage to associate the set of capabilities with agents that used the set of capabilities
Brockmeier teaches for providing, via a graphical user interface, the particular [information] for review by an administrator, receiving, via the graphical user interface, an approval for a set of capabilities, updating the list of capabilities in the persistent storage to associate the set of capabilities with agents that used the set of capabilities (Brockmeier at paragraphs 7, 11, 18, 29, and 33:  system administration method and software to approve supplier profile information. Functionality is provided allowing the system user to review and approve supplier capability and characteristic information prior to the information being made available to the search and display process; processes and logic to keep supplier capability information in a pending status awaiting approval by a system administrator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ghatage/O’Connor with Brockmeier because Brockmeier’s solution for identifying, capturing, managing and using information related to discrete business processes (Brockmeier at paragraph 3) is reasonably pertinent to the problem with which Applicant is concerned (analyzing requests/resolutions between agents/users) and because Brockmeier’s feature for reviewing and approving updates to capabilities used by agents would have served the motivation to route requests to an appropriate agent based on a skill/capability of the agent pertinent to the request (Ghatage at paragraphs 36 and 56:  e.g., agent proficiency in in a language associated with the request) and in order to take advantage of different agents’ skills/expertise to optimize routing of requests based thereon (O’Connor at paragraph 38: an agent may have different levels of skill expertise (e.g., skill levels 1-N in one configuration or merely primary skill levels and secondary skill levels in another configuration), and hence may be assigned to different agent queues 212a-n at different expertise levels); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (incorporating agent capabilities within stored information about agent-resolved requests).

Allowable over the prior art
Claims 12-13 and 18-19  are allowable over the prior art of record.  In particular, with respect to claims 12 and 18, the prior art of record does not teach wherein the one or more computing devices are further configured to: responsive to arranging the requests into the plurality of groups, comparing a quantity of requests in each group of the plurality of groups with a predefined threshold quantity, wherein the predefined threshold quantity specifies a maximum number of requests per group; based on determining that the quantity of requests for a specific group exceeds the predefined threshold quantity, applying a second iteration of the unsupervised machine learning clustering technique to the textual descriptions included in requests in the specific group; and arranging the requests in the specific group into a set of focus groups based on results of the second iteration of the unsupervised machine learning clustering technique, thus rendering claims 12/18 and dependent claims 13/19, respectively, as allowable over the prior art.  Claims 12-13 and 18-19 are not allowed, however, because these claims are rejected under §101 and are also dependent upon rejected base claims, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Operationalizing Customer Intelligence In The Contact Center Mitchell, Ike. Business Communications Review 37.12: 34-39. MultiMedia Healthcare Inc. (Dec 2007):  discloses features for improving the routing of in a contact center with emphasis on the use of customer intelligence information to route interactions to the most appropriate resource the first time.
Aldrich et al. (US Patent No. 8,724,795):  discloses a problem centric knowledge management tool for a call center, including a feature enabling agents to manually add metadata or update metadata associated with information in the knowledge dictionary 202 that they used in successfully resolving a problem (column 8).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
02/27/2021